EXHIBIT 10.1

HUDSON HIGHLAND GROUP, INC.

LONG TERM INCENTIVE PLAN

(Adopted March 12, 2003

As Amended through October 29, 2007)

1. General.

(a) Purpose. The purpose of the Hudson Highland Group, Inc. Long Term Incentive
Plan (the “Plan”) is to establish a flexible vehicle through which Hudson
Highland Group, Inc., a Delaware corporation (the “Company”), can offer
equity-based compensation incentives to eligible recipients with a view toward
promoting the long-term financial success of the Company and enhancing
stockholder value.

(b) Types of Awards. Awards under the Plan may be in the form of any one or more
of the following: (i) stock options, including options intended to qualify as
“incentive stock options” (“ISOs”) within the meaning of Section 422 of the
Internal Revenue Code of 1986 (the “Code”) and options which do not qualify as
ISOs (“NQSOs”), described in Section 5; (ii) stock appreciation rights (“SARs”)
described in Section 6; (iii) awards of restricted stock described in Section 7;
(iv) performance-based awards described in Section 8; and (v) such other types
of equity-based awards described in Section 9 as the Committee (as defined
below) deems advisable.

(c) Stock Covered by Awards. Awards made under the Plan will be made in the form
of or with reference to shares of the Company’s common stock, $.001 par value
(“Common Stock”). Shares of Common Stock available for issuance under the Plan
may be either authorized and unissued or held by the Company in its treasury. No
fractional shares of Common Stock will be delivered under the Plan.

(d) Documentation of Awards. Each award made under the Plan will be evidenced by
a written agreement or other written instrument the terms of which will be
established by the Committee. To the extent not inconsistent with the provisions
of the Plan, the written agreement or other instrument evidencing an award will
govern the rights and obligations of the parties with respect to the award.

2. Administration.

(a) Committee. The Plan will be administered by the Compensation Committee of
the Company’s Board of Directors (the “Board”) or such other committee or
subcommittee thereof appointed by the Board from time to time (the “Committee”);
provided, however, that the Board will serve as the Committee with respect to
awards made to members of the Board who are not employees of the Company or its
affiliates. Unless the Board determines otherwise, each member of the Committee
will be a “non-employee director” within the meaning of Rule 16b-3 issued under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and an
“outside director” within the meaning of Section 162(m)(4)(C)(i) of the Code and



--------------------------------------------------------------------------------

the applicable Treasury regulations thereunder. If for any reason any member of
the Committee does not qualify as a “non-employee director” or as an “outside
director,” such non-qualification will not affect the validity of the awards,
interpretations or other actions of the Committee.

(b) Authority of Committee. Subject to the limitations of the Plan, the
Committee, acting in its sole and absolute discretion, will have full power and
authority to: (i) select the persons to whom awards will be made under the Plan;
(ii) make awards to such persons and prescribe the terms and conditions of such
awards (including, without limitation, nonsolicitation, confidentiality and
mandatory dispute resolution conditions); (iii) interpret and apply the
provisions of the Plan and of any agreement or other document evidencing an
award made under the Plan; (iv) carry out any responsibility or duty
specifically reserved to the Committee under the Plan; and (v) make any and all
determinations and interpretations and take such other actions as may be
necessary or desirable in order to carry out the provisions, intent and purposes
of the Plan. A majority of the members of the Committee will constitute a
quorum. The Committee may act by the vote of a majority of its members present
at a meeting at which there is a quorum or by unanimous written consent. The
decision of the Committee as to any disputed question, including questions of
construction, interpretation and administration, will be final and conclusive on
all persons.

(c) Indemnification. The Company will indemnify and hold harmless each member of
the Committee and any employee or director of the Company or an affiliate to
whom any duty or power relating to the administration or interpretation of the
Plan is delegated from and against any loss, cost, liability (including any sum
paid in settlement of a claim with the approval of the Board), damage and
expense (including legal and other expenses incident thereto) arising out of or
incurred in connection with the Plan, unless and except to the extent
attributable to such person’s fraud or wilful misconduct.

3. Participation. Awards may be granted under the Plan to any member of the
Board (whether or not an employee of the Company or an affiliate), to any
officer or other employee of the Company or an affiliate and to any consultant
or other independent contractor who performs or will perform services for the
Company or an affiliate. In selecting participants and determining the nature
and terms of awards made under the Plan, the Committee may give consideration to
the functions and responsibilities of a potential recipient, his or her previous
and/or expected contributions to the business of the Company or its affiliates
and such other factors as the Committee deems relevant under the circumstances.
If an option or SAR is granted to a service provider who does not provide
services to the Company or any other “eligible issuer of service recipient
stock” within the meaning of the regulations promulgated under Code
Section 409A, then such option or SAR is considered deferred compensation that
must comply with the requirements of Code Section 409A.

4. Limitations on Awards under the Plan.

(a) Aggregate Number of Shares. Subject to adjustment as provided in Section 13
below, the maximum number of shares of Common Stock that may be issued under the
Plan is 3,703,626, provided, however, that the aggregate maximum number of
shares of Common Stock that may be issued under the Plan pursuant to Sections 7,
8 and 9 below is 1,000,000. In determining the number of shares that remain
issuable under the Plan at any time

 

- 2 -



--------------------------------------------------------------------------------

after the date the Plan is adopted, the following shares will be deemed not to
have been issued (and will be deemed to remain available for issuance) under the
Plan: (i) shares remaining under an award that terminates or is canceled without
having been exercised or earned in full; (ii) shares subject to an award where
cash is delivered to the holder of the award in lieu of such shares;
(iii) shares of restricted stock that are forfeited in accordance with the terms
of the applicable award; and (iv) shares that are withheld in order to pay the
purchase price of an award or to satisfy the tax withholding obligations
associated with an award.

(b) Individual Award Limitations. Subject to adjustment as provided in
Section 13 below, (i) the maximum number of shares of Common Stock for which
stock options or SARs may be granted under the Plan to any person in any
calendar year shall be 500,000, and (ii) the aggregate maximum number of shares
of Common Stock subject to awards, other than options or SARs, that may be
granted under the Plan to any person in any calendar year shall be 500,000.
Subject to these limitations, each person eligible to participate in the Plan
will be eligible in any year to receive awards covering up to the full number of
shares of Common Stock then available for awards under the Plan. No more than
$1,000,000 may be paid to any individual with respect to any single
performance-based award covered by Section 8 which is settled in cash. In
applying this limitation, multiple performance-based awards to the same
individual will be subject to a single $1,000,000 limit if they are either
(i) determined by reference to performance periods of one year or less ending
with or within the same fiscal year of the Company, or (ii) determined by
reference to one or more multi-year performance periods ending in the same
fiscal year of the Company (in each instance, determined without regard to any
amounts paid as a result of the acceleration of the ending date of a performance
period or of the vesting of such an award arising in connection with the
individual’s termination of employment or other service or a change in control
of the Company (as defined by the Committee)).

5. Stock Options.

(a) ISOs and NQSOs. Subject to the provisions hereof, the Committee may grant
ISOs and NQSOs to eligible personnel to purchase shares of Common Stock upon
such terms and conditions as the Committee deems appropriate, provided that the
Committee may only grant ISOs to employees of the Company and its “subsidiary
corporations” within the meaning of Section 424 of the Code.

(b) Exercise Price. The exercise price per share of Common Stock covered by an
option granted pursuant to this Section 5 will be determined by the Committee
when the option is granted. The exercise price per share of Common Stock covered
by an option must be at least equal to the Fair Market Value (as defined below)
per share of Common Stock on the date the option is granted (or, in the case of
an ISO granted to an optionee who, at the time the option is granted, owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any of its “subsidiary corporations” within the meaning
of Section 424 of the Code, 110% of the Fair Market Value per share of Common
Stock on the date the option is granted).

(c) Option Period. Except as otherwise provided herein, if not previously
exercised or terminated, all such options will expire ten years after the date
the option is granted (or, in the case of an ISO granted to a ten percent
stockholder described in Section 424 of the Code, five years).

 

- 3 -



--------------------------------------------------------------------------------

(d) Vesting Conditions. The Committee may establish such vesting and other
restrictions on the exercise of an option and/or upon the disposition of the
stock acquired upon the exercise of an option as it deems appropriate
(including, without limitation, acceleration of vesting, to the extent permitted
by the Committee, in the event of a change in control of the Company (as defined
by the Committee)). Unless the Committee prescribes otherwise, during an
optionee’s employment or service with the Company or an affiliate, each option
granted pursuant to this Section 5 will be subject to a four-year vesting
schedule pursuant to which, unless sooner terminated or accelerated, the option
will become vested as to 25% of the shares originally covered thereby at the end
of each of the first four years following the date of grant.

(e) Exercise of Options. An option may be exercised by transmitting to the
Company (i) a notice specifying the number of shares to be purchased and
(ii) payment of the exercise price. The Committee may establish such rules and
procedures as it deems appropriate for the exercise of options under the Plan,
including, without limitation, procedures for telephonic exercise. The exercise
price of shares of Common Stock acquired pursuant to the exercise of an option
granted under the Plan may be paid in cash, certified or bank check and/or such
other form of payment as may be approved by the Committee from time to time and
permitted under applicable law, including, without limitation, shares of Common
Stock which, if acquired from the Company, have been owned by the holder (free
and clear of any liens or encumbrances) for at least six (6) months or pursuant
to a “cashless exercise” procedure approved by the Committee and permitted by
law.

(f) Rights as a Stockholder. No shares of Common Stock will be issued in respect
of the exercise of an option granted under the Plan until full payment therefor
has been made. The holder of an option will have no rights as a stockholder with
respect to any shares covered by an option until the date a stock certificate
for such shares is issued to him or her. Except as otherwise provided herein, no
adjustments shall be made for dividend distributions or other rights for which
the record date is prior to the date such stock certificate is issued.

(g) Limitation on Repricing of Options. Unless and to the extent otherwise
approved by the Company’s stockholders, under no circumstances may the Board or
the Committee authorize a Repricing (as defined below) of any outstanding
options. For these purposes, a “Repricing” means any of the following (or any
other action that has the same effect as any of the following): (i) amending the
terms of an option to lower its exercise price, (ii) any other action that is
treated as a repricing under generally accepted accounting principles, or
(iii) canceling an option at a time when its exercise price is equal to or
greater than the fair market value of the underlying Common Stock, in exchange
for another option, restricted stock, or other equity award, unless the
cancellation and exchange occurs in connection with a merger, acquisition,
spin-off or other similar corporate transaction. Notwithstanding the foregoing,
in no event may the exercise price of an option be reduced, even with the
approval by the Company’s stockholders, unless such reduction is made pursuant
to the adjustment provisions contained in Section 13 of the Plan and in
accordance with Section 1.409A-1(b)(5)(v)(D) of the Treasury Regulations, or in
connection with a transaction which is considered the grant of a new option for
purposes of Section 409A of the Code, provided that the new exercise price is
not less than the Fair Market Value of a share of Common Stock on the new grant
date.

 

- 4 -



--------------------------------------------------------------------------------

(h) Other Provisions. The Committee may impose such other conditions with
respect to the exercise of options, including, without limitation, any
conditions relating to the application of federal or state securities laws or
exchange or listing requirements, as it may deem necessary or advisable.

6. Stock Appreciation Rights.

(a) General. Subject to the provisions hereof, the Committee may award SARs to
eligible personnel upon such terms and conditions as it deems appropriate. A SAR
is an award entitling the holder, upon exercise, to receive an amount, in cash
or shares of Common Stock or a combination thereof, as determined by the
Committee in its sole discretion, determined with reference to the appreciation,
if any, in the Fair Market Value of Common Stock during the period beginning on
the date the SAR is granted and ending on the date the SAR is exercised.

(b) Types of SARs. SARs may be awarded under the Plan in conjunction with a
stock option award (“tandem SARs”) or independent of any stock option award
(“stand-alone SARs”). Tandem SARs awarded in conjunction with a NQSO may be
awarded either at or after the time the NQSO is granted. Tandem SARs awarded in
conjunction with an ISO may only be awarded at the time the ISO is granted.

(c) Exercisability of SARs. Except as otherwise provided herein, a tandem SAR
will be exercisable only at the same time and to the same extent and subject to
the same conditions as the related option is exercisable. The exercise of a
tandem SAR will cancel the related option to the extent of the shares of Common
Stock with respect to which the SAR is exercised, and vice versa. Tandem SARs
may be exercised only when the Fair Market Value of the Common Stock to which it
relates exceeds the option exercise price. The Committee may impose such
additional service or performance-based vesting conditions upon the exercise of
a SAR (tandem or stand-alone) as it deems appropriate.

(d) Exercise of SARs. A SAR may be exercised by giving written notice to the
Company identifying the SAR that is being exercised, specifying the number of
shares covered by the exercise and containing such other information or
statements as the Committee may require. The Committee may establish such rules
and procedures as it deems appropriate for the exercise of SARs under the Plan,
including, without limitation, procedures for telephonic exercise. Upon the
exercise of a SAR, the holder will be entitled to receive an amount (in cash
and/or shares of Common Stock as determined by the Committee) equal to the
product of (i) the number of shares with respect to which the SAR is being
exercised and (ii) the difference between the Fair Market Value of a share of
Common Stock on the date the SAR is exercised (or such other exercise price as
may be specified in the award) and the exercise price per share of the SAR.

(e) Deferral of Payment. The Committee may at any time and from time to time
provide for the deferral of delivery of any shares and/or cash for which an SAR
may be exercisable until such date or dates and upon such other terms and
conditions as the Committee may determine.

 

- 5 -



--------------------------------------------------------------------------------

(f) Limitation on Repricing of SARs. In no event may the grant price of an SAR
be reduced, even with the approval by the Company’s stockholders, unless such
reduction is made pursuant to the adjustment provisions contained in Section 13
of the Plan and in accordance with Section 1.409A-1(b)(5)(v)(D) of the Treasury
Regulations, or in connection with a transaction which is considered the grant
of a new SAR for purposes of Section 409A of the Code, provided that the new
grant price is not less than the Fair Market Value of a share of Common Stock on
the new grant date.

7. Restricted Stock.

(a) General. Subject to the provisions hereof, the Committee may award shares of
Common Stock to eligible personnel upon such terms and subject to such
forfeiture and other conditions as the Committee deems appropriate.

(b) Stock Certificates for Restricted Stock. Unless the Committee elects to use
a different method (such as, for example, the issuance and delivery of stock
certificates) shares of restricted stock will be evidenced by book entries on
the Company’s stock transfer records pending the expiration of restrictions
thereon. If a stock certificate for restricted stock is issued in the name of
the grantee, it will bear an appropriate legend to reflect the nature of the
restrictions applicable to the shares represented by the certificate, and the
Committee may require that such stock certificates be held in custody by the
Company until the restrictions on such shares have lapsed. The Committee may
establish such other conditions as it deems appropriate in connection with the
issuance of stock certificates for shares of restricted stock, including,
without limitation, a requirement that the grantee deliver a duly signed stock
power, endorsed in blank, for the shares covered by the award.

(c) Purchase Price. The purchase price payable for shares of restricted stock
awarded under the Plan will be determined by the Committee. To the extent
permitted by applicable law, the purchase price may be as low as zero and, to
the extent required by the applicable law, the purchase price will be no less
than the par value of the shares covered by the award.

(d) Restrictions and Vesting. The Committee will establish such conditions as it
deems appropriate on the grant or vesting of restricted stock awarded under the
Plan (including, without limitation, acceleration of vesting, to the extent
permitted by the Committee, in the event of a change in control of the Company
(as defined by the Committee)). Such conditions may be based upon continued
service, the attainment of performance goals (which, in the case of grants of
restricted stock intended to qualify for the performance-based compensation
exception under Section 162(m)(4)(C) of the Code, satisfy the requirements of
Section 8) and/or such other relevant factors or criteria designated by the
Committee. The holder of restricted stock will not be permitted to transfer
shares of restricted stock awarded under the Plan before the time the applicable
vesting conditions are satisfied.

 

- 6 -



--------------------------------------------------------------------------------

(e) Rights as a Stockholder. Except as provided herein and as otherwise
determined by the Committee, the recipient of a restricted stock award shall
have with respect to his or her restricted stock all of the rights of a holder
of shares of Common Stock, including, without limitation, the right to receive
any dividends, the right to vote such shares and, subject to satisfaction of the
applicable vesting conditions, the right to tender such shares. The Committee
may, in its sole discretion, determine at the time of grant that the payment of
dividends will be deferred until, and conditioned upon, the satisfaction of the
applicable vesting conditions.

(f) Lapse of Restrictions. If and when the vesting conditions are satisfied with
respect to a restricted stock award, a certificate for the shares covered by the
award, to the extent vested, will be delivered to the grantee. All legends shall
be removed from said certificates at the time of delivery except as otherwise
required by applicable law.

8. Performance-Based Awards.

(a) General. Subject to the provisions hereof, the Committee may condition the
exercise, vesting or settlement of an award made under the Plan on the
achievement of specified performance goals. The provisions of this Section will
apply in the case of a performance-based award that is intended to generate
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code.

(b) Objective Performance Goals. A performance goal established in connection
with an award covered by this Section must be (1) objective, so that a third
party having knowledge of the relevant facts could determine whether the goal is
met, (2) prescribed in writing by the Committee before the beginning of the
applicable performance period or at such later date (when fulfillment is
substantially uncertain) as may be permitted under Section 162(m) of the Code,
and (3) expressed in the following manner with respect to any one or more of the
following business criteria:

(i) attainment of certain target levels of, or a specified percentage increase
in, revenues, income before income taxes and extraordinary items (determined in
accordance with standards established by Opinion No. 30 of the Accounting
Principles Board), net income, earnings before income tax, earnings before
interest, taxes, depreciation and amortization or a combination of any or all of
the foregoing;

(ii) attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax profits;

(iii) attainment of certain target levels of, or a specified increase in,
operational cash flow;

(iv) achievement of a certain level of, reduction of, or other specified
objectives with regard to limiting the level of increase in, all or a portion
of, the Company’s bank debt or other long-term or short-term public or private
debt or other similar financial obligations of the Company, which may be
calculated net of such cash balances and/or other offsets and adjustments as may
be established by the Committee;

 

- 7 -



--------------------------------------------------------------------------------

(v) attainment of a specified percentage increase in earnings per share or
earnings per share from continuing operations;

(vi) attainment of certain target levels of, or a specified increase in return
on capital employed or return on invested capital;

(vii) attainment of certain target levels of, or a percentage increase in,
after-tax return on stockholders’ equity;

(viii) attainment of certain target levels of, or a specified increase in,
economic value added targets based on a cash flow return on investment formula;

(ix) attainment of certain target levels in the Fair Market Value of the Common
Stock; and

(x) growth in the value of an investment in the Company’s Common Stock assuming
the reinvestment of dividends.

If and to the extent permitted under Section 162(m) of the Code, such
performance goals may be determined without regard to (or adjusted for) changes
in accounting methods, corporate transactions (including, without limitation,
dispositions and acquisitions) and other similar types of events or
circumstances occurring during the applicable performance period. The Committee
may not delegate any responsibility with respect to the establishment or
determination of performance goals to which awards covered by this Section are
subject.

(c) Calculation of Performance-Based Award. At the expiration of the applicable
performance period, the Committee will determine the extent to which the
performance goals established pursuant to this Section are achieved and the
percentage of each performance-based award that has been earned. The Committee
may reduce the amount that would otherwise be payable pursuant to an award
covered by this Section, but may not exercise its discretion to increase such
amount.

9. Other Equity-Based Awards. Subject to the provisions hereof, the Committee
may grant other types of equity-based awards, including, without limitation, the
grant or offer for sale of unrestricted shares of Common Stock and/or the grant
of phantom stock awards, stock bonus awards, restricted stock unit awards and
dividend equivalent awards, in such amounts and subject to such terms and
conditions as the Committee shall determine. Awards pursuant to this Section 9
may entail the transfer of actual shares of Common Stock to Plan participants,
or payment in cash or otherwise of amounts based on the value of shares of
Common Stock and may include, without limitation, awards designed to comply with
or take advantage of the applicable local laws or jurisdictions other than the
United States.

10. Fair Market Value of Common Stock. For all purposes of the Plan, the Fair
Market Value of a share of Common Stock on any date will be equal to the closing
price per share as published by the principal national securities exchange
(including, but not limited to, Nasdaq) on which shares of the Common Stock are
traded on such date or, if there is no sale of Common Stock on such date, the
average of the bid and asked prices on such exchange at the

 

- 8 -



--------------------------------------------------------------------------------

close of trading on such date, or if shares of the Common Stock are not listed
on a national securities exchange on such date, the closing price or, if none,
the average of the bid and asked prices in the over the counter market at the
close of trading on such date, of if the Common Stock is not traded on a
national securities exchange or the over the counter market, the value of a
share of the Common Stock on such date as determined in good faith by the
Committee.

11. Non-Transferability of Awards. No stock option, SAR, performance-based award
or other equity-based award under the Plan shall be transferable by the
recipient other than upon the recipient’s death to a beneficiary designated by
the recipient in a manner acceptable to the Committee, or, if no designated
beneficiary shall survive the recipient, pursuant to the recipient’s will or by
the laws of descent and distribution. All stock options and SARs shall be
exercisable during the recipient’s lifetime only by the recipient. Tandem SARs
shall be transferable, to the extent permitted above, only with the underlying
stock option. Shares of restricted stock may not be transferred prior to the
date on which shares are issued or, if later, the date on which such shares have
vested and are free of any applicable restriction imposed hereunder. Except as
otherwise specifically provided by law or the provisions hereof, no award
received under the Plan may be transferred in any manner, and any attempt to
transfer any such award shall be void, and no such award shall in any manner be
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person who shall be entitled to such award, nor shall it be subject to
attachment or legal process for or against such person. Notwithstanding the
foregoing, the Committee may determine at the time of grant or thereafter that a
NQSO is transferable in whole or part to such persons, under such circumstances,
and subject to such conditions as the Committee may prescribe.

12. Effect of Termination of Employment or Service. Unless otherwise determined
by the Committee at grant or, if no rights of the participant are thereby
reduced, thereafter, and subject to earlier termination in accordance with the
provisions hereof, the following rules apply with regard to vesting and exercise
of awards held by a participant at the time of his or her termination of
employment or other service with the Company and its affiliates.

(a) Rules Applicable to Stock Options and SARs.

(i) Termination by Reason of Death. If a participant’s employment or service
terminates by reason of his or her death, then any stock option or SAR held by
the deceased participant will thereupon become fully exercisable and may be
exercised by the deceased participant’s beneficiary at any time within one year
from the date of death, but in no event after expiration of the stated term
thereof, and shall thereupon terminate.

(ii) Termination by Reason of Disability. If a participant’s employment or
service terminates by reason of his or her disability (as defined below), then
(1) any stock option or SAR held by the participant, to the extent exercisable
on the termination date, may be exercised by the participant at any time within
one year from the termination date, but in no event after expiration of the
stated term thereof, and shall thereupon terminate, provided that, if the
participant dies during such one-year period, then the deceased participant’s
beneficiary may exercise the option or SAR, to the extent exercisable by the
deceased participant immediately prior to his or her death, for a period of one
year following the date of death, but in no event after expiration of the stated
term, and (2) any stock option or SAR held by the

 

- 9 -



--------------------------------------------------------------------------------

participant, to the extent not exercisable on the termination date, shall
immediately terminate. For the purposes hereof, unless otherwise determined by
the Committee at the time of grant, the term “disability” means the inability of
a participant to perform the customary duties of his or her employment or other
service for the Company or an affiliate by reason of a physical or mental
incapacity or illness which is expected to result in death or be of indefinite
duration.

(iii) Termination for Cause. If a participant’s employment or service is
terminated by the Company or its affiliates for Cause (or at a time when grounds
for a termination for Cause exist), then, notwithstanding anything to the
contrary contained herein, any stock option or SAR held by the optionee, whether
or not otherwise exercisable on the termination date, shall immediately
terminate and cease to be exercisable. A termination for “Cause” means (1) in
the case where there is no employment, consulting or similar service agreement
between the participant and the Company Group or where such an agreement exists
but does not define “cause” (or words of like import), a termination classified
by the Company or its affiliates, in their sole discretion, as a termination due
to the participant’s dishonesty, fraud, insubordination, willful misconduct,
refusal to perform services or materially unsatisfactory performance of duties,
or (2) in the case where there is an employment, consulting or similar service
agreement between the participant and the Company or its affiliates that defines
“cause” (or words of like import), a termination that is or would be deemed for
“cause” (or words of like import) as classified by the Company or its
affiliates, in their sole discretion, under such agreement.

(iv) Other Termination. If a participant’s employment or service terminates for
any reason other than described in Section 12(a)(i), 12(a)(ii) or 12(a)(iii)
above, then, unless otherwise determined by the Committee, (1) any stock option
or SAR held by the participant, to the extent exercisable on the termination
date, may be exercised by the participant at any time within a period of six
months from the termination date, but in no event beyond the expiration of the
stated term thereof, and shall thereupon terminate, and (2) any stock option or
SAR held by the participant, to the extent not exercisable on the termination
date, shall immediately terminate.

(b) Rules Applicable to Restricted Stock. Upon the termination of a
participant’s employment or service for any reason (including death and
disability) or no reason, restricted stock which has not yet become fully vested
will, unless otherwise determined by the Committee, automatically be forfeited
by the participant (or the participant’s successors) and any certificate
therefor or book entry with respect thereto or other evidence thereof will be
canceled.

(c) Rules Applicable to Performance-Based Awards. Upon termination of a
participant’s employment or service for any reason (including death and
disability) or no reason, then the participant’s outstanding performance-based
awards will, unless otherwise determined by the Committee, thereupon expire and
the participant (or his or her beneficiary, as the case may be) will not be
entitled to receive any amount in respect of the performance period or cycle
within which the participant’s employment or service is terminated.

(d) Rules Applicable to Other Equity-Based Awards. Rules similar to those set
forth in subsection (b) (relating to restricted stock awards) will apply in
connection with the termination of employment or service of a participant who
holds any other form of equity-based award granted under the plan that has not
yet vested and/or is contingent upon future performance of services.

 

- 10 -



--------------------------------------------------------------------------------

13. Capital Changes.

(a) Adjustments Upon Changes in Capitalization. The aggregate number and class
of shares for which may be issued under the Plan, the maximum number of shares
covered by awards that may be granted to any individual in any calendar year,
the number and class of shares covered by each outstanding award and, if
applicable, the exercise price per share shall all be adjusted proportionately
or as otherwise appropriate to reflect any increase or decrease in the number of
issued shares of Common Stock resulting from a split-up or consolidation of
shares or any like capital adjustment, or the payment of any stock dividend,
and/or to reflect a change in the character or class of shares covered by the
Plan arising from a readjustment or recapitalization of the Company’s capital
stock.

(b) Fractional Shares. In the event of any adjustment in the number of shares
covered by any option or SAR pursuant to the provisions hereof, any fractional
shares resulting from such adjustment will be disregarded, and each such option
or SAR will cover only the number of full shares resulting from the adjustment.

(c) Determination of Board to be Final. All adjustments under this Section shall
be made by the Board, and its determination as to what adjustments shall be
made, and the extent thereof, shall be final, binding and conclusive.

14. Amendment and Termination. The Board may amend or terminate the Plan,
provided, however, that no such action may affect adversely the accrued rights
of the holder of any outstanding award without the consent of the holder. Except
as otherwise provided in Section 13, any amendment which would increase the
maximum number of shares of Common Stock which may be issued under the Plan (on
an aggregate or individual basis) or the aggregate maximum number of shares
which may be issued pursuant to Sections 7, 8 and 9 of the Plan or modify the
class of recipients eligible to receive awards under the Plan shall be subject
to the approval of the Company’s stockholders. The Committee may amend the terms
of any agreement or certificate made or issued hereunder at any time and from
time to time provided, however, that any amendment which would adversely affect
the accrued rights of the holder may not be made without his or her consent.

15. Tax Withholding. As a condition to the exercise of any award or the delivery
of any shares of Common Stock pursuant to any award or the lapse of restrictions
on any award, or in connection with any other event that gives rise to a federal
or other governmental tax withholding obligation on the part of the Company or
its affiliates relating to an award, (a) the Company or its affiliates may
deduct or withhold (or cause to be deducted or withheld) from any payment or
distribution to an award recipient whether or not pursuant to the Plan, or
(b) the Company or its affiliates shall be entitled to require that the
recipient remit cash to the Company or its affiliates (through payroll deduction
or otherwise), in each case in an amount sufficient to satisfy such withholding
obligation. If the event giving rise to the withholding obligation involves a
transfer of shares of Common Stock, then, at the sole discretion of the
Committee, the recipient may satisfy the withholding obligation described under
this Section 15 by electing to

 

- 11 -



--------------------------------------------------------------------------------

have the Company withhold shares of Common Stock (which withholding shall be at
a rate not in excess of the statutory minimum rate) or by tendering
previously-owned shares of Common Stock, in each case, having a Fair Market
Value equal to the amount of tax to be withheld (or by any other mechanism as
may be required or appropriate to conform with local tax and other rules).

16. Compliance with Law. Shares of Common Stock shall not be issued pursuant to
the Plan unless the issuance and delivery of such shares pursuant thereto shall
comply with all relevant provisions of law, including, without limitation, the
Securities Act, the Exchange Act and the requirements of any stock exchange or
market upon which the Common Stock may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance. All certificates for shares of Common Stock delivered under the Plan
shall be subject to such stock-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange or
market upon which the Common Stock may then be listed, and any applicable
federal or state securities law. The Committee may cause a legend or legends to
be placed on any such certificates to make appropriate reference to such
restrictions.

17. No Rights Conferred. Nothing contained herein will be deemed to give any
individual any right to receive an award under the Plan or to be retained in the
employ or other service of the Company or any affiliate of the Company.

18. Governing Law. The Plan and each award agreement shall be governed by the
laws of the State of Delaware, without regard to its principles of conflicts of
law.

19. Decisions and Determinations of Committee to be Final. Any decision or
determination made by the Board pursuant to the provisions hereof and, except to
the extent rights or powers under the Plan are reserved specifically to the
discretion of the Board, all decisions and determinations of the Committee are
final and binding.

20. Term of the Plan. The Plan shall be effective upon its adoption by the
Board, subject to the approval of the stockholders of the Company within one
year from the date of adoption by the Board. The Plan will terminate on the
tenth anniversary of the date of its adoption by the Board, unless sooner
terminated by the Board. The rights of any person with respect to an award made
under the Plan that is outstanding at the time of the termination of the Plan
shall not be affected solely by reason of the termination of the Plan and shall
continue in accordance with the terms of the award (as then in effect or
thereafter amended) and the Plan.

 

- 12 -